       CASE 0:20-cv-01906-WMW-KMM Doc. 16 Filed 10/29/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Elisabeth Cleveland,                               Case No.: 20-CV-1906 (WMW/KMM)

                        Plaintiff,

vs.                                               DEFENDANT WHIRLPOOL
                                                 CORPORATION’S MOTION TO
Whirlpool Corporation,                                  DISMISS

                        Defendant.


       PLEASE TAKE NOTICE that Defendant Whirlpool Corporation (“Whirlpool”)

responds to Plaintiff Elisabeth Cleveland’s Complaint by motion under Federal Rule of

Civil Procedure 12(b)(6), and Whirlpool moves the Court for an order dismissing the

Complaint in its entirety and with prejudice for failure to state a claim upon which relief

can be granted. Whirlpool’s motion is based upon all of the pleadings, declarations, and

memoranda of law to be filed pursuant to applicable rules, as well as arguments of

counsel and all files herein.
         CASE 0:20-cv-01906-WMW-KMM Doc. 16 Filed 10/29/20 Page 2 of 2




Dated: October 29, 2020             By: s/ Thomas H. Boyd
                                        WINTHROP & WEINSTINE, P.A.
                                        Thomas H. Boyd, #0200517
                                        Kyle R. Kroll, #0398433
                                        Mary S. Riverso, #0400224
                                        225 South Sixth Street, Suite 3500
                                        Minneapolis, MN 55402
                                        (612) 604-6400
                                        tboyd@winthrop.com
                                        kkroll@winthrop.com
                                        mriverso@winthrop.com

                                          --and--

                                          WHEELER TRIGG O’DONNELL LLP
                                          Galen D. Bellamy (pro hac vice pending)
                                          Andrew M. Unthank (pro hac vice pending)
                                          370 Seventeenth Street, Suite 4500
                                          Denver, CO 80202
                                          (303) 244-1800
                                          bellamy@wtotrial.com
                                          unthank@wtotrial.com

                                          Attorneys for Defendant,
                                          Whirlpool Corporation
20587127v2




                                      2
